Exhibit 10.1

 

ADVANCED LIFE SCIENCES HOLDINGS, INC.

2005 STOCK INCENTIVE PLAN

(As Amended April 8, 2010)

 

ADVANCED LIFE SCIENCES HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN

 

TABLE OF CONTENTS

 

Article 1.

Establishment, Objectives and Duration

Article 2.

Definitions

Article 3.

Administration

Article 4.

Shares Subject to the Plan and Maximum Awards

Article 5.

Eligibility and Participation

Article 6.

Stock Options

Article 7.

Stock Appreciation Rights

Article 8.

Restricted Stock and Restricted Stock Units

Article 9.

Performance Shares

Article 10.

Performance Measures

Article 11.

Beneficiary Designation

Article 12.

Deferrals

Article 13.

Rights of Participants

Article 14.

Change in Control

Article 15.

Amendment, Modification and Termination

Article 16.

Nontransferability of Awards

Article 17.

Withholding

Article 18.

Indemnification

Article 19.

Successors

Article 20.

Breach of Restrictive Covenants

Article 21.

Legal Construction

 

ADVANCED LIFE SCIENCES HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN

 

ARTICLE 1.         ESTABLISHMENT, OBJECTIVES AND DURATION

 

1.1                ESTABLISHMENT OF THE PLAN. Advanced Life Sciences
Holdings, Inc., a Delaware corporation, hereby establishes the Advanced Life
Sciences Holdings, Inc. 2005 Stock Incentive Plan, as set forth in this
document. Capitalized terms used but not otherwise defined herein will have the
meanings given to them in Article 2. The Plan permits the grant of Nonstatutory
Stock Options, Incentive Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, and Performance Shares. In addition, the Plan
provides the opportunity for the deferral of the payment of salary, bonuses and
other forms of incentive compensation.

 

Subject to the approval of the Company’s stockholders, the Plan, as amended and
restated herein, will become effective upon its approval by the Board of
Directors, and will remain in effect as provided in Section 1.3 hereof.

 

1.2                OBJECTIVES OF THE PLAN. The objectives of the Plan are to
optimize the profitability and growth of the Company through long-term
incentives that are consistent with the Company’s objectives and that link the
interests of Participants to those of the Company’s stockholders; to provide
Participants with an incentive for excellence in individual performance; to
promote teamwork among Participants; and to give the Company a significant
advantage in attracting and retaining officers, key employees and directors.

 

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract and retain the services of Participants who make
significant contributions to the Company’s success, and to allow Participants to
share in the success of the Company.

 

1.3                DURATION OF THE PLAN. This Plan will be effective on the
Effective Date, as described in Article 2, and will remain in effect, subject to
the right of the Committee to amend or terminate the Plan at any time pursuant
to Article 15, until all Shares subject to it pursuant to Article 4 have been
issued or transferred according to the Plan’s provisions. In no event may an
Award be

 

--------------------------------------------------------------------------------


 

granted under the Plan on or after the tenth annual anniversary of the Effective
Date.

 

ARTICLE 2.           DEFINITIONS

 

Whenever used in the Plan, the following terms have the meanings set forth
below, and when the meaning is intended, the initial letter of the word is
capitalized:

 

“AFFILIATE” means (a) for purposes of Incentive Stock Options, any corporation
that is a Parent or Subsidiary of the Company, and (b) for all other purposes
hereunder, an entity that (directly or indirectly) controls, is controlled by or
under common control with the Company.

 

“AWARD” means, individually or collectively, a grant under this Plan to a
Participant of Nonstatutory Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, and Performance
Shares.

 

“AWARD AGREEMENT” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award or
Awards granted to the Participant or the terms and provisions applicable to an
election to defer compensation under Section 8.2.

 

“BOARD” or “BOARD OF DIRECTORS” means the Board of Directors of the Company.

 

“CAUSE” shall have the meaning set forth in any employment, consulting, or other
written agreement between a Participant and the Company or an Affiliate. If
there is no employment, consulting, or other written agreement between the
Participant and the Company or an Affiliate, or if such agreement does not
define “Cause,” then “Cause” shall have the meaning specified by the Committee
in connection with the grant of any Award; provided, that if the Committee does
not so specify, “Cause” shall mean any of the following, as determined by the
Committee in its discretion:

 

(a)           conviction of, or plea of guilty or NOLO CONTENDERE to, any
criminal violation involving dishonesty or fraud;

 

(b)           engagement in conduct that is injurious to the Company or an
Affiliate;

 

(c)           engagement in any act of dishonesty or misconduct that results in
damage to the Company or an Affiliate or their business or reputation or that
the Committee determines to adversely affect the value, reliability or
performance of the Participant to the Company or an Affiliate;

 

(d)           refusal or failure to substantially comply with the human
resources rules, policies, directions and/or restrictions of the Company or an
Affiliate relating to harassment and/or discrimination, or with compliance or
risk management rules, policies, directions and/or restrictions;

 

(e)           unauthorized use or disclosure of confidential information or
other trade secrets of the Company or an Affiliate;

 

(f)            loss of any license or registration that is necessary for the
Participant to perform his or her duties to the Company or an Affiliate, or
commission of any act that could result in the legal disqualification of the
Participant from being employed by the Company or an Affiliate;

 

(g)           failure to cooperate with the Company or an Affiliate in any
internal investigation or administrative, regulatory or judicial proceeding; or

 

(h)           continuous failure by the Participant to perform his or her duties
to the Company or an Affiliate (including any sustained and unexcused absence of
the Participant from the performance of such duties, which absence has not been
certified in writing as due to

 

2

--------------------------------------------------------------------------------


 

physical or mental illness or disability), after a written demand for
performance has been delivered to the Participant identifying the manner in
which the Participant has failed to substantially perform such duties.

 

The application of any part of the definition of “Cause” set forth in paragraphs
(a) through (h) above to a Participant shall not preclude or prevent the
reliance by the Committee on any other part of the definition that also may be
applicable. In addition, the Participant’s Service shall be deemed to have
terminated for Cause if, after the Participant’s Service has terminated, facts
and circumstances are discovered that would have justified a termination for
Cause.

 

“CHANGE IN CONTROL” means the occurrence of any one or more of the following:

 

(a)           Any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act),
including a “group” (as defined in Section 13(d)(3) of the Exchange Act), other
than (i) the Company, (ii) any wholly-owned subsidiary of the Company, (iii) any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate or (iv) a Permitted Holder, becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company having fifty percent (50%) or more of the combined
voting power of the then-outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business) (the “Company Voting Securities”); provided, however, that the event
described in this paragraph (a) shall not be deemed to be a Change in Control by
virtue of any underwriter temporarily holding securities pursuant to an offering
of such securities;

 

(b)           During any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, unless the
election, or the nomination for election by the stockholders of the Company, of
each new director of the Company during such period was approved by a vote of at
least two-thirds of the Incumbent Directors then still in office;

 

(c)           As the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of all or
substantially all of the assets or contested election, or any combination of the
foregoing transactions, less than a majority of the combined voting power of the
then-outstanding securities of the Company or any successor corporation or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transaction is held in
the aggregate by the holders of the securities of the Company entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction; or

 

(d)           The stockholders of the Company approve a plan of complete
liquidation of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than fifty
percent (50%) of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, however, that if after such acquisition
by the Company such person becomes the beneficial owner of additional Company
Voting Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control transaction
shall then occur.

 

Further notwithstanding the foregoing, unless a majority of the Incumbent
Directors determines otherwise, no Change in Control shall be deemed to have
occurred with respect to a particular Participant if the Change in Control
results from actions or events in which such Participant is a participant in a
capacity other than solely as an officer, employee or director of the Company or

 

3

--------------------------------------------------------------------------------


 

an Affiliate.

 

“CODE” means the Internal Revenue Code of 1986, as amended from time to time.

 

“COMMITTEE” shall mean the Compensation Committee of the Board of Directors;
provided, however, that the Committee shall at all times consist of at least two
directors who are “outside directors” within the meaning of Code Section 162(m),
“independent directors” within the meaning of the NASDAQ marketplace rules, and
“nonemployee directors” within the meaning of Exchange Act Rule 16b-3.

 

“COMPANY” means Advanced Life Sciences Holdings, Inc., a Delaware corporation,
and any successor thereto as provided in Article 19.

 

“CONSULTANT” means any person, including an advisor, engaged by the Company or
an Affiliate to render services to such entity and who is not a Director or an
Employee.

 

“DIRECTOR” means any individual who is a member of the Board of Directors or the
board of directors of an Affiliate.

 

“DISABILITY” shall have the meaning set forth in any employment, consulting, or
other written agreement between the Participant and the Company or an Affiliate.
If there is no employment, consulting, or other written agreement between the
Participant and the Company or an Affiliate, or if such agreement does not
define “Disability,” then “Disability” shall mean (a) long-term disability as
defined under the long-term disability plan of the Company or an Affiliate that
covers the Participant, (b) if the Participant is not covered by such a
long-term disability plan, disability as defined for purposes of eligibility for
a disability award under the Social Security Act, or (c) if the Participant is
not covered by a long-term disability plan or the U.S. Social Security Act, the
Committee shall determine whether the Participant has incurred a Disability, in
its sole discretion. Notwithstanding the foregoing, for purposes of determining
the period of time after termination of Service during which a Participant may
exercise an Incentive Stock Option, “Disability” will have the meaning set forth
in Code Section 22(e)(3), which is, generally, that the Participant is unable to
engage in any substantial gainful activity by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least twelve
months.

 

“EFFECTIVE DATE” means the date of the Plan’s adoption by the Board, subject to
the approval of the Plan by the Company’s stockholders.

 

“EMPLOYEE” means any person employed by the Company or an Affiliate in a common
law employee-employer relationship. A Service Provider shall not cease to be an
Employee for purposes of this Plan in the case of (a) any leave of absence
approved by the Company or (b) transfers between locations of the Company or
among the Company, any Affiliate, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety (90) days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the one hundred and eighty-first (181st) day of such
leave, any Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as a Director nor payment of a
director’s fee by the Company or an Affiliate shall be sufficient to constitute
“employment” by the Company or an Affiliate.

 

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

 

“EXERCISE PRICE” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

“FAIR MARKET VALUE” means:

 

(a)           the average of the high and low trading prices of the Shares on
the New York Stock Exchange or, if the Shares are not traded on the New York
Stock Exchange, on any other national securities exchange on

 

4

--------------------------------------------------------------------------------


 

which the Shares are traded, or, if the Shares are not traded on any other
exchange and are regularly quoted on the NASDAQ National Market System, on the
NASDAQ National Market System if the Shares are admitted for quotation thereon;
or

 

(b)           if the Shares are not traded on any exchange or regularly quoted
on the NASDAQ National Market System, the mean between the closing bid and asked
prices of the Shares in the over-the-counter market; or

 

(c)           if those bid and asked prices are not available, then the fair
market value as reported by any nationally recognized quotation service selected
by the Committee or as determined by the Committee.

 

“FREESTANDING SAR” means a SAR that is granted independently of any Options, as
described in Article 7.

 

“INCENTIVE STOCK OPTION” or “ISO” means an option to purchase Shares granted
under Article 6 that is designated as an Incentive Stock Option and that is
intended to meet the requirements of Code Section 422.

 

“NONSTATUTORY STOCK OPTION” or “NQSO” means an option to purchase Shares granted
under Article 6 that is not intended to meet the requirements of Code
Section 422.

 

“OPTION” means an Incentive Stock Option or a Nonstatutory Stock Option, as
described in Article 6.

 

“PARENT” means a “parent corporation,” whether now or hereafter existing, as
defined in Code Section 424(e).

 

“PARTICIPANT” means an Employee, Consultant or Director who the Committee has
selected to participate in the Plan pursuant to Section 5.2 and who has an Award
outstanding under the Plan.

 

“PERFORMANCE-BASED EXCEPTION” means the performance-based exception from the tax
deductibility limitations of Code Section 162(m) and any regulations promulgated
thereunder.

 

“PERFORMANCE PERIOD” means the time period during which performance objectives
must be met in order for a Participant to earn Performance Shares granted under
Article 9.

 

“PERFORMANCE SHARE” means an Award of Shares with an initial value equal to the
Fair Market Value of a Share on the date of grant which is based on the
Participant’s attainment of certain performance objectives specified in the
Award Agreement, as described in Article 9.

 

“PERMITTED HOLDERS” means (a) Michael T. Flavin (the “Principal”), (b) the
spouse or any immediate family member of the Principal and any child or spouse
of any spouse or immediate family member of the Principal, (c) a trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or persons beneficially holding, directly or indirectly, a
controlling interest of which consists of the Principal and/or such other
persons referred to in the immediately preceding clause (b), or (c) the trustees
of any trust referred to in clause (d).

 

“PLAN” means the Advanced Life Sciences Holdings, Inc. 2005 Stock Incentive
Plan, as set forth in this document, and as amended from time to time.

 

“1999 PLAN” means the Advanced Life Sciences, Inc. Stock Incentive Plan, as
heretofore amended.

 

“RESTRICTION PERIOD” means the period during which the transfer of Shares of
Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance objectives, or the occurrence of other events as
determined by the Committee, in its sole discretion) or the Restricted Stock is
not vested.

 

“RESTRICTED STOCK” means a contingent grant of Shares awarded to a Participant
pursuant to Article 8. The Shares awarded to the Participant will

 

5

--------------------------------------------------------------------------------


 

vest over the Restricted Period and according to the time-based or
performance-based criteria, specified in the Award Agreement.

 

“RESTRICTED STOCK UNIT” or “RSU” means a notional account established pursuant
to an Award granted to a Participant, as described in Article 8, that is
(a) valued solely by reference to Shares, (b) subject to restrictions specified
in the Award Agreement, and (c) payable only in Shares. The RSUs awarded to the
Participant will vest according to the time-based or performance-based criteria
specified in the Award Agreement.

 

“SERVICE” means the provision of services to the Company or its Affiliates in
the capacity of (i) an Employee, (ii) a Director, or (iii) a Consultant.

 

“SERVICE PROVIDER” means an Employee, Director or Consultant.

 

“SHARES” means the shares of common stock, $0.01 par value, of the Company.

 

“STOCK APPRECIATION RIGHT” or “SAR” means an Award of the contingent right to
receive Shares or cash, as specified in the Award Agreement, in the future,
based on the value, or the appreciation in the value, of Shares, pursuant to the
terms of Article 7. SARs may be granted alone or in connection with a related
Option.

 

“SUBSIDIARY” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Code Section 424(f).

 

“TANDEM SAR” means a SAR that is granted in connection with a related Option
pursuant to Article 7, the exercise of which requires forfeiture of the right to
purchase a Share under the related Option (and when a Share is purchased under
the Option, the Tandem SAR will similarly be canceled).

 

ARTICLE 3.         ADMINISTRATION

 

3.1           THE COMMITTEE. The Plan will be administered by the Committee, or
by any other committee appointed by the Board, which committee (unless otherwise
determined by the Board) will satisfy the “nonemployee director” requirements of
Rule 16b-3 under the Exchange Act and the regulations of Rule 16b-3 under the
Exchange Act, the “independent director” requirements of the NASDAQ marketplace
rules, and the “outside director” provisions of Code Section 162(m), or any
successor regulations or provisions.

 

3.2           AUTHORITY OF THE COMMITTEE. Except as limited by law and subject
to the provisions of this Plan, the Committee will have full power to: select
Service Providers to participate in the Plan; determine the sizes and types of
Awards; determine the terms and conditions of Awards in a manner consistent with
the Plan; construe and interpret the Plan and any agreement or instrument
entered into under the Plan; establish, amend or waive rules and regulations for
the Plan’s administration; and (subject to the provisions of Article 15) amend
the terms and conditions of any outstanding Award to the extent they are within
the discretion of the Committee as provided in the Plan. Further, the Committee
will make all other determinations that may be necessary or advisable to
administer the Plan. As permitted by law and consistent with Section 3.1, the
Committee may delegate some or all of its authority under the Plan, including to
an officer of the Company to designate the Employees (other than such officer
himself or herself) to receive Awards and to determine the number of Shares
subject to the Awards such Employees will receive.

 

3.3           DECISIONS BINDING. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan will be final, conclusive and
binding on all persons, including, without limitation, the Company, its Board of
Directors, its stockholders, all Affiliates, Service Providers, Participants and
their estates and beneficiaries.

 

ARTICLE 4.         Shares SUBJECT to the Plan and Maximum Awards

 

4.1           NUMBER OF SHARES AVAILABLE FOR AWARDS. Subject to adjustment as
provided below and in Sections 4.2 and 4.3, the maximum number of Shares that
may be subject to Awards under the Plan will be 5,972,455, reduced by any Shares
that are subject to awards under the 1999 Plan on or after the Effective Date,
and increased by any Shares that are or that become available for grants of
Awards under the Plan and/or awards under the 1999 Plan on or

 

6

--------------------------------------------------------------------------------


 

after the Effective Date as a result of lapsed Awards or awards (as described in
Section 4.2).

 

Notwithstanding the foregoing, the maximum number of Shares that may be issued
or transferred to Participants as Incentive Stock Options is 200,000, and the
maximum number of Shares that may be issued or transferred to Participants as
Restricted Stock is 200,000. The maximum number of Shares and Share equivalent
units that may be granted during any calendar year to any one Participant under
all types of Awards available under the Plan is 100,000 (on an aggregate basis);
the foregoing limit will apply whether the Awards are paid in Shares or in cash.
All limits described in this Section 4.1 are subject to adjustment as provided
in Section 4.3.

 

4.2           LAPSED AWARDS. Any Shares (a) subject to an Award under the Plan
or to an award under the 1999 Plan that are forfeited, canceled, settled or
otherwise terminated without a distribution of Shares to a Participant; or (b)
delivered by attestation to, or withheld by, the Company in connection with the
exercise of an Option awarded under the Plan or the 1999 Plan, or in payment of
any required income tax withholding for the exercise of an Option or the vesting
of Restricted Stock awarded under the Plan or the 1999 Plan, will thereafter be
deemed to be available for Award under the Plan.

 

4.3           ADJUSTMENTS IN AUTHORIZED SHARES.

 

(a)           If the Shares, as currently constituted, are changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation (whether because of merger,
consolidation, recapitalization, reclassification, split, reverse split,
combination of shares, or otherwise) or if the number of Shares is increased
through the payment of a stock dividend, then the Committee will substitute for
or add to each Share previously appropriated, later subject to, or which may
become subject to, an Award, the number and kind of shares of stock or other
securities into which each outstanding Share was changed, for which each such
Share was exchanged, or to which each such Share is entitled, as the case may
be. The Committee will also appropriately amend outstanding Awards as to price
and other terms, to the extent necessary to reflect the events described above.
If there is any other change in the number or kind of the outstanding Shares, of
any stock or other securities into which the outstanding Shares have been
changed, or for which they have been exchanged, the Committee may, in its sole
discretion, appropriately adjust any Award already granted or which may be
afterward granted.

 

(b)           Fractional Shares resulting from any adjustment in Awards pursuant
to this section may be settled in cash or otherwise as the Committee determines.
The Company will give notice of any adjustment to each Participant who holds an
Award that has been adjusted and the adjustment (whether or not that notice is
given) will be effective and binding for all Plan purposes.

 

ARTICLE 5.         ELIGIBILITY and PARTICIPATION

 

5.1           ELIGIBILITY. All Service Providers are eligible to participate in
this Plan.

 

5.2           ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the
Committee will, from time to time, select those Service Providers to whom Awards
will be granted, and will determine the nature and amount of each Award.

 

ARTICLE 6.         STOCK OPTIONS

 

6.1           GRANT OF OPTIONS. Subject to the terms and provisions of the Plan,
Options may be granted to Service Providers in the number, and upon the terms,
and at any time and from time to time, as determined by the Committee.

 

6.2           AWARD AGREEMENT. Each Option grant will be evidenced by an Award
Agreement that specifies the Exercise Price, the duration of the Option, the
number of Shares to which the Option pertains, the manner, time and rate of
exercise or vesting of the Option, and such other provisions as the Committee
determines. The Award Agreement will also specify whether the Option is intended

 

7

--------------------------------------------------------------------------------


 

to be an ISO or an NQSO, and whether reload options will be granted.

 

6.3           EXERCISE PRICE. The Exercise Price for each Share subject to an
Option will be at least one hundred percent of the Fair Market Value on the date
the Option is granted.

 

6.4           DURATION OF OPTIONS. Each Option will expire at the time
determined by the Committee at the time of grant, but no later than the tenth
anniversary of the date of its grant.

 

6.5           DIVIDEND EQUIVALENTS. The Committee may, but will not be required
to, grant payments in connection with Options that are equivalent to dividends
declared and paid on the Shares underlying the Options. Such dividend equivalent
payments may be made in cash or in Shares, upon such terms as the Committee, in
its sole discretion, deems appropriate.

 

6.6           EXERCISE OF OPTIONS. Options will be exercisable at such times and
be subject to such restrictions and conditions as the Committee in each instance
approves, which need not be the same for each Award or for each Participant.

 

6.7           PAYMENT. The holder of an Option may exercise the Option only by
delivering a written notice, or if permitted by the Committee in its discretion
and in accordance with procedures adopted by it, a notice by electronic or other
acceptable means, of exercise to the Company (or its designee) setting forth the
number of Shares as to which the Option is to be exercised, together with full
payment at the Exercise Price for the Shares and any withholding tax relating to
the exercise of the Option.

 

The Exercise Price and any related withholding taxes will be payable to the
Company in full either: (a) in cash, or its equivalent, in United States
dollars; (b) if permitted in the governing Award Agreement, by tendering (i)
Shares acquired outside of the Plan and owned by the Participant for at least
six months and duly endorsed for transfer to the Company, (ii) Shares issuable
to the Participant upon exercise of the Option, or any (iii) combination of
cash, certified or cashier’s check and Shares described in this clause (b); or
(c) by any other means the Committee determines to be consistent with the Plan’s
purposes and applicable law. Cashless exercise must meet the requirements of the
Federal Reserve Board’s Regulation T and any applicable securities law
restrictions. In a “cashless” exercise, the Participant notifies the Company or
its designated administrator it will exercise, and the Company is instructed to
deliver the Share issuable on exercise to a broker, who sells the Shares and
holds back the exercise price (and, often, the federal and state withholdings).
No more than the minimum required withholding may be satisfied by the tender of
Shares.

 

6.8           SPECIAL PROVISIONS FOR ISOS. Notwithstanding any other provision
of this Article 6, the following special provisions shall apply to any Award of
Incentive Stock Options:

 

(a)           The Committee may award Incentive Stock Options only to Employees.

 

(b)           An Option will not constitute an Incentive Stock Option under this
Plan to the extent it would cause the aggregate Fair Market Value of Shares with
respect to which Incentive Stock Options are exercisable by the Participant for
the first time during a calendar year (under all plans of the Company and its
Affiliates) to exceed $100,000. Such Fair Market Value shall be determined as of
the date on which each such Incentive Stock Option is granted.

 

(c)           If the Employee to whom the Incentive Stock Option is granted is a
Ten Percent Owner of the Company, then: (i) the Exercise Price for each Share
subject to an Option will be at least one hundred ten percent (110%) of the Fair
Market Value of the Shares on the effective date of the Award; and (ii) the
Option will expire upon the earlier of (A) the time specified by the Committee
in the Award Agreement, or (B) the fifth anniversary of the date of grant.

 

(d)           No Option that is intended to be an Incentive Stock Option may be
granted under the Plan until the Company’s stockholders approve the Plan. If
such stockholder approval is not obtained within 12 months after the Board’s
adoption of the Plan, then no Stock Options may

 

8

--------------------------------------------------------------------------------


 

be granted under the Plan that are intended to be Incentive Stock Options. No
Option that is intended to be an Incentive Stock Option may be granted under the
Plan after the tenth anniversary of the date the Company adopted the Plan or the
Company’s stockholders approved the Plan, whichever was earlier.

 

(e)           An Incentive Stock Option must be exercised, if at all, within
three months after the Participant’s termination of Service for a reason other
than death or Disability and within twelve months after the Participant’s
termination of Service for death or Disability.

 

(f)            For purposes of this Section, “Ten Percent Owner” means an
individual who, at the time a Stock Option is granted under this Plan, owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or any Affiliate.

 

6.9           RELOAD OPTIONS. The Committee may provide for reload options in
the Award Agreement evidencing an Option. Any reload feature will be subject to
the following requirements:

 

(a)           it must not be added to an already outstanding Option, but must be
part of the Option as originally granted;

 

(b)           the reload must be automatic, not subject to the discretion of the
Committee or anyone else;

 

(c)           it must have an Exercise Price at least equal to the Fair Market
Value of a Share at the time of reload;

 

(d)           it may be granted with respect only to previously-owned Shares
used to pay the Exercise Price of the original Option, and only if the
Participant has owned the Shares used to pay the Exercise Price for at least six
months;

 

(e)           the Award Agreement that contains the reload feature must not
permit multiple reloads (I.E., no reload Options may be granted on Shares
acquired through reload Options) and must subject any Option granted on reload
to a vesting period of at least six months; and

 

(f)            it must limit the duration of reload Options, by providing that
an Option granted on reload expires at the same time as the initial Option would
have.

 

6.10         RESTRICTIONS ON SHARE TRANSFERABILITY. The Committee may impose
such restrictions on any Shares acquired through exercise of an Option as it
deems necessary or advisable, including, without limitation, restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which the Shares are then listed or traded, and under any blue
sky or state securities laws applicable to the Shares.

 

6.11         TERMINATION OF SERVICE. Each Option Award Agreement will set forth
the extent to which the Participant has the right to exercise the Option after
his or her termination of Service. These terms will be determined by the
Committee, in its sole discretion, need not be uniform among all Options, and
may reflect, among other things, distinctions based on the reasons for
termination of Service. However, notwithstanding any other provision herein to
the contrary, no additional Options will vest after a Participant’s Service
ceases or has terminated for any reason, whether such cessation or termination
is lawful or unlawful.

 

ARTICLE 7.         STOCK APPRECIATION RIGHTS

 

7.1           GRANT OF SARS. Subject to the terms and conditions of the Plan,
SARs may be granted to Participants at any time and from time to time, as
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs or any combination of the two, as specified in the Award Agreement.

 

Within the limits of Article 4, the Committee will have sole discretion to
determine the number of SARs granted to each Participant and, consistent with

 

9

--------------------------------------------------------------------------------


 

the provisions of the Plan, to determine the terms and conditions pertaining to
SARs.

 

The grant price of a Freestanding SAR will equal the Fair Market Value on the
date of grant of the SAR. The grant price of a Tandem SAR will equal the per
Share Exercise Price of the Option to which it relates.

 

7.2           EXERCISE OF TANDEM SARS. Tandem SARs may be exercised for all or
part of the Shares subject to the related Option, upon the surrender of the
right to exercise the equivalent portion of the related Option. A Tandem SAR may
be exercised only with respectto the Shares for which its related Option is then
exercisable.

 

7.3           EXERCISE OF FREESTANDING SARS. Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion,
imposes.

 

7.4           AWARD AGREEMENT. Each SAR grant will be evidenced by an Award
Agreement that specifies the grant price, whether settlement of the SAR will be
made in cash or Shares, the term of the SAR and such other provisions as the
Committee determines.

 

7.5           TERM OF SARS. The term of a SAR will be determined by the
Committee, in its sole discretion, but may not exceed ten years.

 

7.6           PAYMENT OF SAR AMOUNT. Upon exercise of a SAR with respect to a
Share, a Participant will be entitled to receive an amount equal to the excess,
if any, of the Fair Market Value on the date of exercise of the SAR over the
grant price specified in the Award Agreement. At the discretion of the
Committee, the payment that may become due upon SAR exercise may be made in
cash, in Shares or in some combination of the two.

 

7.7           TERMINATION OF SERVICE. Each SAR Award Agreement will set forth
the extent to which the Participant has the right to exercise the SAR after his
or her termination of Service. These terms will be determined by the Committee,
in its sole discretion, need not be uniform among all SARs issued under the
Plan, and may reflect, among other things, distinctions based on the reasons for
termination of Service.

 

ARTICLE 8.         RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

8.1           GRANT OF RESTRICTED STOCK OR RESTRICTED STOCK UNITS. Subject to
the terms and provisions of the Plan, the Committee may, at any time and from
time to time, grant Restricted Stock or Restricted Stock Units to Participants
in such amounts as it determines.

 

8.2           DEFERRAL OF COMPENSATION INTO RESTRICTED STOCK UNITS. Subject to
the terms and provisions of the Plan and the requirements of Code Section 409A,
the Committee may, at any time and from time to time, allow (or require, as to
bonuses) selected Service Providers to defer the payment of any portion of their
salary or bonuses or both pursuant to this section. A Participant’s deferral
under this section will be credited to the Participant in the form of Shares or
Restricted Stock Units. The Committee will establish rules and procedures for
such deferrals, as it deems appropriate.

 

In consideration for foregoing compensation, the number of Restricted Stock
Units granted to the Participant may be increased. If a Participant’s
compensation is deferred under this Section 8.2, he or she will be credited, as
of the date specified in the Award Agreement, with a number of Restricted Stock
Units equal to the amount of the deferral (increased as described above) divided
by the Fair Market Value on that date.

 

8.3           AWARD AGREEMENT. Each grant of Restricted Stock or Restricted
Stock Units will be evidenced by an Award Agreement that specifies the
Restriction Periods, the number of Shares or Share equivalent units granted, and
such other provisions as the Committee determines.

 

8.4           OTHER RESTRICTIONS. Subject to Article 10, the Committee may
impose such other conditions or restrictions on any Restricted Stock or
Restricted Stock Units as it deems advisable, including, without limitation,
restrictions based upon the achievement of specific performance objectives
(Company-wide,

 

10

--------------------------------------------------------------------------------


 

business unit, individual, or any combination of them), time-based restrictions
on vesting, and restrictions under applicable federal or state securities laws.
The Committee may provide that restrictions established under this Section 8.4
as to any given Award will lapse all at once or in installments.

 

The Company will retain the certificates representing Shares of Restricted Stock
in its possession until all conditions and restrictions applicable to the Shares
have been satisfied.

 

8.5           PAYMENT OF AWARDS. Except as otherwise provided in this Article 8,
Shares covered by each Restricted Stock grant will become freely transferable by
the Participant after the last day of the applicable Restriction Period, and
Share equivalent units covered by a Restricted Unit will be paid out in cash or
Shares to the Participant following the last day of the applicable Restriction
Period, or on the date provided in the Award Agreement.

 

8.6           VOTING RIGHTS. During the Restriction Period, Participants holding
Shares of Restricted Stock may exercise full voting rights with respect to those
Shares.

 

8.7           DIVIDENDS AND OTHER DISTRIBUTIONS. During the Restriction Period
and as determined by the Committee in its discretion, Participants awarded
Shares of Restricted Stock or Restricted Stock Units hereunder may be credited
with regular cash dividends or dividend equivalents paid on those Shares or with
respect to those Share equivalent units. Dividends may be paid currently,
accrued as contingent cash obligations, or converted into additional Shares of
Restricted Stock or Restricted Stock Units, upon such terms as the Committee
establishes.

 

The Committee may apply any restrictions it deems advisable to the crediting and
payment of dividends and other distributions. Without limiting the generality of
the preceding sentence, if the grant or vesting of Restricted Stock is designed
to qualify for the Performance-Based Exception, the Committee may apply any
restrictions it deems appropriate to the payment of dividends declared with
respect to the Restricted Stock, so that the dividends and the Restricted Stock
continue to be eligible for the Performance-Based Exception.

 

8.8           TERMINATION OF SERVICE. Each Award Agreement will set forth the
extent to which the Participant has the right to retain unvested Restricted
Stock or Restricted Stock Units after his or her termination of Service. These
terms will be determined by the Committee, in its sole discretion, need not be
uniform among all Awards of Restricted Stock, and may reflect, among other
things, distinctions based on the reasons for termination of Service.

 

ARTICLE 9.         PERFORMANCE SHARES

 

9.1           GRANT OF PERFORMANCE SHARES. Subject to the terms of the Plan,
Performance Shares may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as the Committee determines. The
Award of Performance Shares may be based on the Participant’s attainment of
performance objectives, or the vesting of an Award of Performance Shares may be
based on the Participant’s attainment of performance objectives, each as
described in this Article 9.

 

9.2           VALUE OF PERFORMANCE SHARES. Each Performance Share will have an
initial value equal to the Fair Market Value on the date of grant. The Committee
will set performance objectives in its discretion which, depending on the extent
to which they are met, will determine the number or value (or both) of
Performance Shares that will be paid out to the Participant. For purposes of
this Article 9, the time period during which the performance objectives must be
met will be called a “Performance Period” and will be set by the Committee in
its discretion.

 

9.3           EARNING OF PERFORMANCE SHARES. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Shares will be entitled to receive payout on the number and value of Performance
Shares earned by the Participant over the Performance Period, to be determined
as a function of the extent to which the corresponding performance objectives
have been achieved.

 

9.4           AWARD AGREEMENT. Each grant of Performance Shares will be
evidenced

 

11

--------------------------------------------------------------------------------


 

by an Award Agreement specifying the material terms and conditions of the Award
(including the form of payment of earned Performance Shares), and such other
provisions as the Committee determines.

 

9.5           FORM AND TIMING OF PAYMENT OF PERFORMANCE SHARES. Except as
provided in Article 12, payment of earned Performance Shares will be made as
soon as practicable after the close of the applicable Performance Period, in a
manner determined by the Committee in its sole discretion. The Committee will
pay earned Performance Shares in the form of cash, in Shares, or in a
combination of cash and Shares, as specified in the Award Agreement. Performance
Shares may be paid subject to any restrictions deemed appropriate by the
Committee.

 

9.6           TERMINATION OF SERVICE DUE TO DEATH OR DISABILITY. Unless
determined otherwise by the Committee and set forth in the Participant’s Award
Agreement, if a Participant’s Service is terminated by reason of death or
Disability during a Performance Period, the Participant will receive a prorated
payout of the Performance Shares, as specified by the Committee, in its sole
discretion, in the Award Agreement. Payment of earned Performance Shares will be
made at a time specified by the Committee in its sole discretion and set forth
in the Participant’s Award Agreement.

 

9.7           TERMINATION OF SERVICE FOR OTHER REASONS. If a Participant’s
Service terminates during a Performance Period for any reason other than death
or Disability, the Participant will forfeit all Performance Shares to the
Company, unless the Participant’s Award Agreement provides otherwise.

 

ARTICLE 10.       PERFORMANCE MEASURES

 

Unless and until the Committee proposes and the Company’s stockholders approve a
change in the general performance measures set forth in this Article 10, the
performance measure(s) to be used for purposes of Awards designed to qualify for
the Performance-Based Exception will be chosen from among the following
alternatives (or in any combination of such alternatives):

 

(a)                                  net earnings;

 

(b)                                 operating earnings or income;

 

(c)                                  earnings growth;

 

(d)                                 net income (absolute or competitive growth
rates comparative);

 

(e)                                  net income applicable to Shares;

 

(f)                                    gross revenue or revenue by pre-defined
business segment (absolute or competitive growth rates comparative);

 

(g)                                 revenue backlog;

 

(h)                                 margins realized on delivered services;

 

(i)                                     cash flow, including operating cash
flow, free cash flow, discounted cash flow return on investment, and cash flow
in excess of cost of capital;

 

(j)                                     earnings per Share;

 

(k)                                  return on stockholders’ equity (absolute or
peer-group comparative);

 

(l)                                     stock price (absolute or peer-group
comparative);

 

(m)                               absolute and/or relative return on common
stockholders’ equity;

 

(n)                                 absolute and/or relative return on capital;

 

(o)                                 absolute and/or relative return on assets;

 

(p)                                 economic value added (income in excess of
cost of capital);

 

12

--------------------------------------------------------------------------------


 

(q)                                 customer satisfaction;

 

(r)                                    expense reduction;

 

(s)                                  ratio of operating expenses to operating
revenues;

 

(t)                                    product development milestones; and

 

(u)                                 capital raising objectives.

 

Performance measures may be stated as goals for the Company, an Affiliate, an
individual, business unit, division, or any combination of the foregoing. If
Code Section 162(m) or other applicable tax or securities laws change to allow
the Committee discretion to change the types of performance measures without
obtaining stockholder approval, the Committee will have sole discretion to make
such changes without obtaining stockholder approval.

 

The Committee will have the discretion to adjust targets set for preestablished
performance objectives; however, Awards designed to qualify for the
Performance-Based Exception may not be adjusted upward, except to the extent
permitted under Code Section 162(m), to reflect accounting changes or other
events. In addition, if the Committee determines it is advisable to grant Awards
that will not qualify for the Performance-Based Exception, the Committee may
grant Awards that do not so qualify.

 

ARTICLE 11.       BENEFICIARY DESIGNATION

 

Each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under the
Plan is to be paid in case the Participant should die before receiving any or
all of his or her Plan benefits. Each beneficiary designation will revoke all
prior designations by the same Participant, must be in a form prescribed by the
Committee, and must be made during the Participant’s lifetime. If the
Participant’s designated beneficiary predeceases the Participant or no
beneficiary has been designated, benefits remaining unpaid at the Participant’s
death will be paid to the Participant’s estate or other entity described in the
Participant’s Award Agreement.

 

ARTICLE 12.       DEFERRALS

 

Subject to the requirements of Code Section 409A, the Committee may permit or
require a Participant to defer receipt of cash or Shares that would otherwise be
due to him or her by virtue of an Option or SAR exercise, the lapse or waiver of
restrictions on Restricted Stock, or the satisfaction of any requirements or
objectives with respect to Performance Shares. If any such deferral election is
permitted or required, the Committee will, in its sole discretion, establish
rules and procedures for such deferrals. Notwithstanding the foregoing, the
Committee in its sole discretion may defer payment of cash or the delivery of
Shares that would otherwise be due to a Participant under the Plan if payment or
delivery would result in the Company’s or an Affiliate’s being unable to deduct
compensation under Code Section 162(m). Deferral of payment or delivery by the
Committee may continue until the Company or Affiliate is able to deduct the
payment or delivery under the Code.

 

ARTICLE 13.       RIGHTS OF PARTICIPANTS

 

13.1         EMPLOYMENT AND SERVICE. Nothing in the Plan will confer upon any
Participant any right to continue in the employ of the Company or any Affiliate,
or interfere with or limit in any way the right of the Company or any Affiliate
to terminate any Participant’s employment or Service at any time.

 

13.2         PARTICIPATION. No Employee, Director or Consultant will have the
right to receive an Award under this Plan, or, having received any Award, to
receive a future Award.

 

ARTICLE 14.       CHANGE IN CONTROL

 

In the event of a Change in Control, the Committee will have the discretion to
provide that all Awards granted under this Plan will become fully vested and
immediately exercisable, eliminate any restrictions applicable to Awards, and
deem any performance measures to be satisfied. The Committee also will have the

 

13

--------------------------------------------------------------------------------


 

discretion to provide that any Award that has not been fully exercised before
the date a Change in Control is consummated will terminate on such date or that
such Awards, in connection with the Change in Control, will be continued or
assumed or awards to acquire the stock of the surviving, resulting or acquiring
corporation, with any adjustments as the Committee determines appropriate, will
be substituted or to take such other actions as it deems appropriate.

 

ARTICLE 15.       AMENDMENT, MODIFICATION AND TERMINATION

 

15.1         AMENDMENT, MODIFICATION AND TERMINATION. The Committee may at any
time and from time to time, alter, amend, modify or terminate the Plan in whole
or in part. The Committee will not, however, increase the number of Shares that
may be issued or transferred to Participants under the Plan, as described in the
first sentence of Section 4.1(and subject to adjustment as provided in Sections
4.2 and 4.3).

 

Subject to the terms and conditions of the Plan, the Committee may modify,
extend or renew outstanding Awards under the Plan, or accept the surrender of
outstanding Awards (to the extent not already exercised) and grant new Awards in
substitution of them (to the extent not already exercised). The Committee will
not, however, modify any outstanding Option so as to specify a lower Exercise
Price, without the approval of the Company’s stockholders.

 

15.2         ADJUSTMENT OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR
NONRECURRING EVENTS. In recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4.3) affecting
the Company or its financial statements, or in recognition of changes in
applicable laws, regulations, or accounting principles, and, whenever the
Committee determines that adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, the Committee may, using reasonable care, make
adjustments in the terms and conditions of, and the criteria included in,
Awards. In case of an Award designed to qualify for the Performance-Based
Exception, the Committee will take care not to make an adjustment that would
disqualify the Award.

 

15.3         AWARDS PREVIOUSLY GRANTED. No termination, amendment or
modification of the Plan, and no modification of an Award, will adversely affect
in any material way any Award already granted under the Plan, without the
written consent of the Participant who holds the Award.

 

15.4         COMPLIANCE WITH CODE SECTION 162(m). Awards will comply with the
requirements of Code Section 162(m), unless the Committee determines that such
compliance is not desired with respect to an Award available for grant under the
Plan. In addition, if changes are made to Code Section 162(m) to permit greater
flexibility as to any Award available under the Plan, the Committee may, subject
to this Article 15, make any adjustments it deems appropriate.

 

ARTICLE 16.       NONTRANSFERABILITY OF AWARDS.

 

16.1         NONTRANSFERABILITY OF AWARDS. Except as otherwise provided in a
Participant’s Award Agreement, no Option, SAR, Performance Share, Restricted
Stock, or Restricted Stock Unit granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, or pursuant to a domestic relations
order (as defined in Code Section 414(p)). All rights with respect to
Performance Shares, Restricted Stock and Restricted Stock Units will be
available during the Participant’s lifetime only to the Participant or his or
her guardian or legal representative. Except as otherwise provided in a
Participant’s Award Agreement or in Section 16.2 below, all Options and SARs
will be exercisable during the Participant’s lifetime only by the Participant or
his or her guardian or legal representative. The Participant’s beneficiary may
exercise the Participant’s rights to the extent they are exercisable under the
Plan following the Participant’s death. The Committee may, in its discretion,
require a Participant’s guardian, legal representative or beneficiary to supply
it with the evidence the Committee deems necessary to establish the authority of
the guardian, legal representative or beneficiary to act on behalf of the
Participant.

 

16.2         PERMITTED TRANSFERS. Notwithstanding Section 16.1, with respect to
any Nonstatutory Stock Options, each Participant shall be permitted at all times

 

14

--------------------------------------------------------------------------------


 

to transfer any or all of the Options, or, in the event the Options have not yet
been issued to the Participant, the Company shall be permitted to issue any or
all of the Options, to certain trusts designated by the Participant as long as
such transfer or issuance is made as a gift (I.E., a transfer for no
consideration, with donative intent), whether during the Participant’s lifetime
or to take effect upon (or as a consequence of) the Participant’s death, to the
Participant’s spouse or children. Gifts in trust shall be deemed gifts to every
beneficiary and contingent beneficiary, and so shall not be permitted under this
Section 16.2 if the beneficiaries or contingent beneficiaries shall include
anyone other than such spouse or children. Transfers to a spouse or child for
consideration, regardless of the amount, shall not be permitted under this
Section. Any Options issued or transferred under this Section 16.2 shall be
subject to all terms and conditions contained in the Plan and the applicable
Award Agreement. If the Committee makes an Option transferable, such Option
shall contain such additional terms and conditions, as the Committee deems
appropriate. Options transferred in accordance with this Section 16.2 may be
exercised by the transferee.

 

ARTICLE 17.       WITHHOLDING

 

17.1         TAX WITHHOLDING. The Company will have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum amount necessary to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising under this Plan. No Award Agreement will permit reload
options to be granted in connection with any Shares used to pay a tax
withholding obligation.

 

17.2         SHARE WITHHOLDING. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising as a result of Awards granted hereunder,
the Company may satisfy the minimum withholding requirement for supplemental
wages, in whole or in part, by withholding Shares having a Fair Market Value
(determined on the date the Participant recognizes taxable income on the Award)
equal to the minimum withholding tax required to be collected on the
transaction. The Participant may elect, subject to the approval of the
Committee, to deliver the necessary funds to satisfy the withholding obligation
to the Company, in which case there will be no reduction in the Shares otherwise
distributable to the Participant.

 

ARTICLE 18.       INDEMNIFICATION

 

Each person who is or has been a member of the Committee or the Board, and any
individual or individuals to whom the Committee has delegated authority under
Section 3.1 or 3.2 of the Plan, will be indemnified and held harmless by the
Company from and against any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or as a
result of any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action taken, or
failure to act, under the Plan. Each such person will also be indemnified and
held harmless by the Company from and against any and all amounts paid by him or
her in a settlement approved by the Company, or paid by him or her in
satisfaction of any judgment, of or in a claim, action, suit or proceeding
against him or her and described in the previous sentence, so long as he or she
gives the Company an opportunity, at its own expense, to handle and defend the
claim,action, suit or proceeding before he or she undertakes to handle and
defend it. The foregoing right of indemnification will not be exclusive of any
other rights of indemnification to which a person who is or has been a member of
the Committee or the Board may be entitled under the Company’s Articles of
Incorporation or By-Laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify him or her or hold him or her harmless.

 

ARTICLE 19.       SUCCESSORS

 

All obligations of the Company under the Plan or any Award Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business or assets of the Company or both, or a merger, consolidation, or
otherwise.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 20.       BREACH OF RESTRICTIVE COVENANTS

 

An Award Agreement may provide that, notwithstanding any other provision of this
Plan to the contrary, if the Participant breaches the competition,
nonsolicitation or nondisclosure provisions of the Award Agreement, whether
during or after termination of Service, the Participant will forfeit:

 

(a)           any and all Awards granted or transferred to him or her under the
Plan, including Awards that have become vested and exercisable; and

 

(b)           the profit the Participant has realized on the exercise of any
Options, which is the difference between the Exercise Price of the Options and
the applicable Fair Market Value of the Shares (the Participant may be required
to repay such difference to the Company).

 

ARTICLE 21.       LEGAL CONSTRUCTION

 

21.1         NUMBER. Except where otherwise indicated by the context, any plural
term used in this Plan includes the singular and a singular term includes the
plural.

 

21.2         SEVERABILITY. If any provision of the Plan is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included.

 

21.3         REQUIREMENTS OF LAW. The granting of Awards and the issuance of
Share or cash payouts under the Plan will be subject to all applicable laws,
rules, and regulations, and to any approvals by governmental agencies or
national securities exchanges as may be required.

 

21.4         SECURITIES LAW COMPLIANCE. As to any individual who is, on the
relevant date, an officer, director or ten percent beneficial owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, all as defined under Section 16 of the Exchange Act,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act, or any successor rule. To the
extent any provision of the Plan or action by the Committee fails to so comply,
it will be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee. In addition, the Committee may impose trading
restrictions it deems advisable to comply with Section 16 of the Exchange Act
and may require a Participant to make written representations the Committee
deems necessary or desirable to comply with applicable securities laws. If at
any time the Committee determines that exercising an Option or SAR, or issuing
Shares pursuant to an Award, would violate applicable securities laws, the
Option or SAR will not be exercisable, and the Company will not be required to
issue Shares.

 

21.5         AWARDS TO FOREIGN NATIONALS AND EMPLOYEES OUTSIDE THE UNITED
STATES. To the extent the Committee deems it necessary, appropriate or desirable
to comply with foreign law or practice and to further the purposes of this Plan,
the Committee may, without amending the Plan, (i) establish, modify, amend or
terminate subplans or rules applicable to Awards granted to Participants who are
foreign nationals or are employed outside the United States, or both, including
rules that differ from those set forth in this Plan, (ii) grant Awards to such
Participants in accordance with those subplans or rules, and (iii) take any
action it deems necessary or advisable to obtain, comply with or otherwise
reflect any applicable governmental regulatory procedures, exemptions or
approvals with respect to the Plan.

 

21.6         UNFUNDED STATUS OF THE PLAN. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments or deliveries of Shares not yet made to a Participant by the Company,
the Participant’s rights are no greater than those of a general creditor of the
Company. The Committee may authorize the establishment of trusts or other
arrangements to meet the obligations created under the Plan, so long as the
arrangement does not cause the Plan to lose its legal status as an unfunded
plan.

 

21.7         GOVERNING LAW. To the extent not preempted by federal law, the Plan
and all agreements hereunder will be construed in accordance with and governed
by the laws of the State of Illinois.

 

16

--------------------------------------------------------------------------------